Citation Nr: 0804866	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  03-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989. 
 
This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO). 
 
A hearing was held in November 2005 before the undersigned 
Veterans Law Judge sitting at the RO.  At the hearing the 
veteran indicated that he wanted to expand the issue on 
appeal to include service connection for psychiatric 
disorders to include schizophrenia and bipolar disorder in 
addition to PTSD, as those disorders were included as part of 
his initial claim submitted in January 2002.  The issue has 
been phrased accordingly. 

The case was remanded in February 2006 so that the veteran 
could be afforded a VA examination to determine the etiology 
of the claim and to obtain pertinent records.

FINDINGS OF FACT

1.  A diagnosis of PTSD is not demonstrated by the evidence 
of record.

2.  There is no competent medical evidence showing that the 
veteran's currently diagnosed psychiatric disorder is related 
to service, or was manifested with in one year after service. 

CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
September 2003.  While this letter was issued subsequent to 
the appealed rating decision, the veteran's case was 
subsequently readjudicated in a June 2003 statement of the 
case, consistent with the Mayfield line of decisions.  
Moreover, another VCAA letter was issued in April 2006.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in April 
and July 2007 letters.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection for Psychiatric Disorder  
 
Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 
 
The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 
 
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998). 
 
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  With regard to the 
question of whether the veteran participated in combat with 
the enemy during service, the Board observes that his 
military records indicate that the veteran did not engage in 
combat, as indicated by the DD 214 Form. 

The veteran claims that his psychiatric condition is a result 
of an in-service stressor of sexual assault.  On the August 
2003 lay statement, the veteran stated that while stationed 
in Virginia Beach in 1987 he was raped by a Petty Officer, 
which he did not report for fear of retribution and/or 
humiliation.
 
The service medical records do not reflect complaints of or 
treatment for PTSD.  Moreover, the service medical records 
and personnel file are void of any of the claimed in-service 
stressor nor is there other evidence that would lead to the 
conclusion that the incident occurred (i.e. documentation of 
behavioral changes and obsessive behavior).  

The veteran claims that his Schizoaffective/Bipolar Disorder 
began in 1997, as indicated by the January 2002 claim for 
compensation.  The veteran appears to have been diagnosed 
with Bipolar Disorder in 1997, as indicated in the July 2002 
VA Temple medical records.  However, his Schizoaffective 
Disorder was first diagnosed in 2001, as indicated from the 
VA medical records and further supported by the Social 
Security Administration records.  

Specifically, the veteran was admitted to Waco Acute 
Psychiatry in July 2001, where he was diagnosed with 
Schizoaffective Disorder, Mixed, with psychotic features.  He 
was discharged in September 2001 to Temple Domiciliary.  He 
was discharged from Temple Domiciliary in November 2002.  He 
was readmitted to Waco Acute Psychiatry in March 2002 and 
discharged in April 2002 with a diagnosis of Schizophrenia, 
Chronic Paranoid Type (the examiner changed the 
Schizoaffective Disorder diagnosis to reflect paranoia, as 
indicated by April 2002 medical records).  He was admitted 
again to Waco Acute Psychiatry in October 2002 and discharged 
to the Temple Domiciliary on in December 2002.  He was 
treated at Temple Domiciliary from December 2002 through May 
2003.  He was admitted to Waco Acute Psychiatry from January 
2007 through June 2007, where he was diagnosed with 
Schizophrenia, Chronic Paranoid Type.  There was no opinion 
as to the etiology of this disorder in the treatment records. 
 
In an April 2004 VCAA development letter for PTSD, the RO 
requested more information regarding the veteran's alleged 
in-service stressor, the veteran did not respond to the 
request for additional evidence. 

The veteran was afforded a hearing in November 2005.  The 
veteran reiterated that he was raped when his judgment was 
severely impaired from alcohol and that he did not report it 
for fear of ridicule, as indicated on page 3 of the 
transcript.  He testified that he was being treated for PTSD.  
No additional evidence was submitted.

In August 2007, the veteran underwent a VA examination for an 
etiology opinion.  His VA psychiatric examination was 
conducted by examiner who reviewed the claims file.  The 
veteran told the examiner that his father sexually abused his 
sister and convinced his mother to sexually abuse him.  He 
told the examiner that he was traumatized by his father's 
mental, emotional, and physical abuse and by his mother's 
sexual abuse.  The examiner noted that the veteran "brought 
to his military service a history of multiple childhood 
traumas and poor developmental and social adaptation [that] 
clearly produced significant disturbance in characterological 
functioning."

The examiner mentioned that the veteran was a poor historian 
and responded "I don't remember" frequently.  The examiner 
found that the veteran's insight and judgment were impaired, 
but that he was capable of maintaining minimum personal 
hygiene and other basic activities of daily living.  There 
was no report of obsessive or ritualistic behavior, although 
there was disruption in logical thought process.  And, that 
the veteran has a history of impaired impulse control.  The 
examiner found that no formal psychological testing was 
necessary at that time.  He diagnosed the veteran with 
Chronic Schizophrenia, Paranoid type.  He was assigned a GAF 
score of 48.  The examiner determined that there was no 
evidence of current PTSD symptoms.  The examiner opined that 
"[t]here [was] no credible evidence to support a diagnosis 
of PTSD.  Veteran suffers from serious mental illness which 
[was] NOT PTSD and there [was] no evidence to support a claim 
that events during his active service directly or indirectly 
caused this."

In an August 2007 addendum the examiner stated:

In the opinion of this examiner, [the veteran] 
brough[t] serious psychopathology with him to his 
entry in active service.  I believe this pathology 
influenced his irresponsible conduct and do NOT 
believe there is credible evidence to support a 
claim that his military service aggravated or 
exacerbated his mental illness.
 
While giving the veteran's treatment history for 
Schizoaffective Disorder, the examiner noted that the veteran 
was diagnosed with Schizoaffective Disorder in 1990.  
However, as noted in the above, the medical evidence before 
the Board supports a diagnosis Schizoaffective Disorder in 
2001.  There is nothing in the record that shows that the 
veteran was diagnosed with or receiving treatment for 
Schizoaffective Disorder in 1990.  Therefore, the Board 
reasonably concludes that the examiner's report, which 
reflects that the veteran was diagnosed with Schizoaffective 
Disorder in 1990, was a typographical error.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for PTSD.  First, the examiner opined that the 
current psychiatric condition existed prior to service.  
Second, the veteran did not receive any treatment for a 
psychiatric disorder until many years after service.  Third, 
the record reflects no diagnosis of PTSD.  Lastly, the record 
does not show a verified stressor.  Simply, the veteran has 
not identified an in-service stressor capable of 
corroboration by service records or other credible supporting 
evidence.  As there is no diagnosis of PTSD, nor a verified 
in-service stressor established by the evidence, service 
connection for PTSD is not warranted. 
 
The Board notes that the veteran is free to submit additional 
evidence in the future to support any claim for service 
connection. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


